CRIPPEN, Judge
(concurring specially)
The legislature does not intend a result that is absurd or unreasonable. Minn. Stat. § 645.17 (2000). This elementary rule of statutory construction dictates that we reverse the trial court’s application of Minn.Stat. § 541.03, subd. 2.
I agree with our application of Polish Union v. Kruszewski, 171 Minn. 252, 253, 213 N.W. 913 (1927). Polish Union does not purport to establish a minimum level of clarity. We have properly said that a clear statement of maturity is one that is “ascertainable from the mortgage itself.” Vossen v. Parker, 609 N.W.2d 290, 293 (Minn.App.2000). There are additional considerations, I believe, that support our decision in this case.
The limitation period of the statute begins to run from the clearly stated time of maturity. It is wholly unreasonable to suggest, as does respondent, that the clarity of a financial instrument must be so great that everyone or anyone will exactly understand all of its implications. This result is not dictated by the language of the statute or by precedent.
There is nothing unique in an installment plan that calls for payments to apply first to interest and then to principal, with maturity when the principal is fully paid. Once the instrument further states the interest rate and the amount of each payment, the maturity of the obligation is readily ascertainable. A person on the street could not easily state the exact maturity date but could at least sense the prospective years of payments required. Anyone with a need to determine the exact maturity date has easy access to the needed tools to calculate the date readily. The tools now include home computer programs, internet sites, books, and access to persons in the financial world who routinely make these calculations.
The history of this statute of limitations is also instructive. First, it demonstrates years of acceptance of the principle that the maturity of a mortgage obligation must be ascertainable but not more exactly stated in the instrument. Although the statute was enacted in 1907, to this day the Minnesota Title Standards, devised to guide examiners of title in this state, warn that disregard of a mortgage can occur only when 15 years have passed since the maturity date “stated in the mortgage or determined from information contained in the mortgage.” Minnesota Standards for Title Examination Standard No. 25 (11th ed.1997). The title examiners of Minnesota do not expect the result advanced by respondents, and it should not occur.
History also teaches us that we would risk perpetrating great mischief if we were to affirm the trial court. The mortgage in this case was executed in 1982. Only one year earlier, in 1981, uniform conveyancing blanks in Minnesota first stated a mortgage note obligation with reference to “the final payment being due and payable on” a stated date. Those who employed earlier drafts of the mortgage form, likely including all practitioners executing instruments before 1981, were using a form that provided for description of an installment obligation without specific statement of a final payment date. We must be concerned, in my opinion, that a strict reading of Minn. Stat. § 541.03, subd. 2, would invalidate a number of mortgage obligations still outstanding.
Reflecting on the history of the statute, we rightfully remember that the 1981 revision of the uniform conveyancing blanks *37does not carry the weight of a declaration of law. Although the revision may suggest caution against an unreasonable application of the statute of limitations, the law remains as was before. When the maturity date of an installment obligation is ascertainable from the language of the mortgage instrument, the statute runs from the date when the last payment is due.
In my opinion, respondent’s arguments for application of section 541.03, subdivision 2, contradict a reasonable reading of statutory language, offend the understanding of the statute that has been an accepted rubric of Minnesota law for nearly a century, and risk the nasty result of nullifying a number of important legal obligations.